Citation Nr: 0916440	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  04-42 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and L. S.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to February 
1981.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the New Orleans, Louisiana 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  The Veteran has since relocated, and 
his case is being handled by the Waco, Texas RO.

The Veteran's claims file contains notations that it was 
reconstructed after it sustained water damage.  Some 
documents in the claims file refer to other claims-related 
documents that are not in the reconstructed file.  The Board 
will consider the pending claim based on the evidence of 
record, and the information that can be inferred from the 
available evidence.

Several times between 2000 and 2003, the Veteran submitted 
claims for service connection for PTSD.  The RO denied those 
claims in rating decisions dated in November 2000, June 2001, 
December 2001, and May 2003.  In all or most instances, less 
than a year after each denial, the Veteran submitted either a 
new claim or a notice of disagreement with the denial.  The 
available records leave a question as to whether any of the 
rating decisions became final.  The Board concludes that the 
issue before the Board is a claim, on the merits, for service 
connection for PTSD.

In December 2007, the Board remanded the PTSD claim for the 
development of additional evidence.

In September 2006, the Veteran submitted a claim for service 
connection for a back disability, claimed as secondary to 
disabilities of the left hip and left knee.  In December 
2007, when remanding the PTSD claim, the Board noted that the 
RO had not yet addressed the claim regarding the back.  The 
Board referred the back claim to the RO for appropriate 
action.  The claims file has been returned to the Board for 
adjudication of the PTSD claim, and the Board notes that the 
RO has not adjudicated the back claim.  The Board again 
refers to the RO the Veteran's claim for service connection 
for a back disability, for adjudication of that claim.

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  During service, the Veteran experienced traumatic events, 
felt fearful, and had nightmares.

2.  Continuing since service, and related to events and 
symptoms in service, the Veteran has psychiatric problems and 
symptoms that have been diagnosed as major depressive 
disorder, intermittent explosive disorder, and anxiety 
disorder.


CONCLUSION OF LAW

An acquired psychiatric disability, diagnosed as major 
depressive disorder, intermittent explosive disorder, and 
anxiety disorder, was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Psychiatric Disability

The Veteran contends that he has PTSD as a result of 
experiences during service.  Service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  


PTSD is a psychiatric disorder that develops as a result of 
traumatic experience.  It is possible for service connection 
to be established for PTSD that becomes manifest after 
separation from service.  In order for a claim for service 
connection for PTSD to be successful, there must be: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between the current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

The Veteran began to receive diagnosis of and treatment for 
mental illness many years after service.  The Veteran was 
awarded a Combat Action Ribbon.  Because his service included 
combat, the Board accepts that the in-service stressors he 
has reported occurred.  See 38 C.F.R. § 3.304(f)(1).  The 
controlling issues in this case are whether the Veteran has 
PTSD, and whether any PTSD or other current mental disorder 
is attributable to events during service.

VA evaluates mental disorders based on the descriptions and 
definitions provided in the American Psychiatric Association 
publication, the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV).  38 C.F.R. § 4.130.  If 
the diagnosis of a mental disorder does not conform to DSM-
IV, or is not supported by the findings on the examination 
report, the VA rating agency shall return the report to the 
examiner to substantiate the diagnosis.  38 C.F.R. 
§ 4.125(a).

The DSM-IV criteria for a diagnosis of PTSD include: A) 
exposure to a traumatic event; B) persistent reexperiencing 
of the traumatic event in one or more of five listed ways; 
C) persistent avoidance of stimuli associated with the trauma 
and numbing of general responsiveness, as indicated by at 
least three of seven symptoms; D) persistent symptoms of 
increased arousal, as indicated by at least two of five 
symptoms; E) duration of the disturbance for more than one 
month; and F) due to the disturbance, clinically significant 
distress or impairment in social, occupational, or other 
important areas of functioning.  DSM-IV, § 309.81.

The Veteran's service treatment records are silent for mental 
health complaints or problems.  VA medical records from 
September 2000 indicate that the Veteran sought treatment for 
PTSD.  In January 2001, the Veteran was screened by the PTSD 
program at the New Orleans, Louisiana VA Medical Center 
(VAMC).  The social worker who performed the screening found 
that the Veteran's symptoms met the diagnostic criteria for 
PTSD secondary to exposure to stressors that occurred during 
his service.

In an October 2001 VA examination for PTSD, the Veteran 
reported that he was physically abused by his mother during 
childhood, and that he had behavior problems during high 
school.  He stated that he served on a destroyer off the 
coast of South Vietnam in 1972 and 1973.  He indicated that 
his primary duty was as a barber, but that he also loaded 
magazines for the ships guns.  He related that his ship 
performed minesweeping operations and fired on enemy targets.  
He reported that incoming enemy artillery fire exploded close 
to the ship, but did not strike the ship.  He stated that he 
witnessed the accidental death of a man whose head was 
crushed by a ship's hatch, and that he was exposed to the 
body of a fellow serviceman who died while in police custody.

The Veteran reported that since service he had experienced 
problems involving anger and loss of temper.  He stated that 
he had been disciplined in his U. S. Postal Service work 
because of threatening behavior toward supervisors and 
coworkers, and a fistfight with a coworker.  He indicated 
that he argued and physically fought with wives and 
girlfriends, and that his two marriages had ended in divorce.  
He related that had been arrested multiple times on charges 
of violent crimes, but had not been convicted of any felony.  
He reported that he had first sought mental health treatment 
in 2001.

The examining psychologist observed that the Veteran was 
oriented, with normal speech, a bright affect, and no 
delusions or report of psychotic symptoms.  The examiner 
stated that it was unclear whether the Veteran fully met the 
PTSD diagnostic criterion A, exposure to a traumatic event.  
The examiner indicated that it was also unclear whether the 
Veteran met the PTSD diagnostic criteria B, persistent 
reexperiencing of the traumatic event, and C, persistent 
avoidance of stimuli associated with the trauma.  The 
examiner found that the Veteran had significant anger 
dyscontrol problems, but stated that it was unclear if those 
symptoms were related to the Veteran's service.  The examiner 
provided a diagnosis of recurrent major depressive disorder.  
The examiner stated that the Veteran had described relatively 
limited exposure to combat stressors, and that he did not 
appear to have significant PTSD symptoms.

The Veteran had another VA mental health examination in May 
2003.  The Veteran reported that he was presently facing 
criminal charges.  He stated that during high school he was 
in fights, and that in one fight he was shot.  He reported 
the same stressors he had reported in the 2001 examination, 
and added that he had witnessed someone drop munitions.  He 
also indicated that he was upset during service when his 
superiors treated him unjustly.  The Veteran reported that 
his problems controlling his temper became worse during his 
service.  He stated that he had difficulty sleeping, 
occasional nightmares, and difficulty getting close to family 
members.  He related feelings of anger and depression.  The 
examining psychologist found that the Veteran was oriented, 
with normal speech and thought processes and a subdued 
affect.  The examiner expressed agreement with the 2001 
finding that the Veteran did not meet the DSM criteria for 
PTSD.  The examiner stated that the Veteran's "anger control 
problems seemed to have developed very early on and were as 
likely as not to have been exacerbated by events that 
occurred following his tour in V[ietnam]."  The examiner 
provided diagnostic impressions of chronic depressive 
reaction, stress reaction to current life events, and 
probable underlying personality disorder with aggressive 
features.

In May 2004, the Veteran had a VA intake consultation for 
treatment for PTSD.  The Veteran reported that during his 
shipboard service around the ship's guns, there were hot gun 
misfires that could have detonated all of the munitions in 
the magazine.  He indicated that at the time he had heard of 
such an explosion aboard another ship.  He related an 
incident in which an artillery round was dropped and material 
was released.  He also reported traumatic experiences that 
occurred before and after his service, including being shot 
in a fight when he was seventeen years old, and the suicide 
of his teenage son in 2002.  

The Veteran reported that his major current problems were 
anger, sleep disturbance, and nightmares.  He endorsed 
symptoms of re-experiencing trauma, emotional numbing and 
avoidance, and hyperarousal.  The psychology technician who 
conducted the intake found that the Veteran exhibited the 
full range of symptoms diagnostic of PTSD, and indicated that 
the Veteran reported that his symptoms were at least in part 
derived from his military experiences.  The Veteran's claims 
file contains records of VA outpatient treatment for PTSD in 
2004 through 2007.

On a VA PTSD examination in July 2004, the examining 
psychologist reported having reviewed the claims file.  The 
Veteran reported that he continued to get into arguments and 
fights.  He indicated that he had trouble sleeping, and that 
he had nightmares.  The examiner noted that the Veteran had 
stressors before, during, and after service.  The examiner 
found that the Veteran reported PTSD symptoms.  The examiner 
provided the opinion that, if only the traumatic events 
during service were considered, the Veteran did not meet the 
full criteria for a diagnosis of PTSD.

In March 2007, the Veteran had a Travel Board hearing at the 
RO before the undersigned Veterans Law Judge.  He stated that 
while he served aboard a ship in the Gulf of Tonkin during 
the Vietnam War, he worked around the artillery munitions, 
and there were hot gun misfires many times every day.  He 
indicated that the misfires were particularly frightening 
because he knew of other ships that had blown up from 
misfires.  He indicated that while he was on that ship he 
feared he would be killed as a result of the misfires, and he 
began having nightmares.  He also confirmed that the ship he 
was on experienced incoming artillery fire.

The Veteran related that he was in VA treatment for PTSD.  
The Veteran's girlfriend of four years stated that she had 
observed in the Veteran signs of mental illness, including 
mood swings, night sweats, crying spells, and a quick temper.

In July 2007, the Veteran had a PTSD assessment with a VA 
social worker.  The Veteran reported having had no problems 
in his premilitary life.  He related having feared for his 
life on a daily basis during his shipboard service near 
Vietnam, because of the risk of a major accident involving 
the artillery ammunition.  He stated that since service he 
had experienced problems with anger and violence.  He also 
reported frequent intrusive memories of his service 
experiences, hypervigilance, and detachment from his family.  
The social worker listed diagnoses of PTSD and intermittent 
explosive disorder.

On review of the case in December 2007, the Board noted the 
disagreement in findings from mental health professionals as 
to whether the Veteran had PTSD, and whether his current 
mental disorder was related to traumatic experiences during 
service.  The Board remanded the case for a new mental health 
examination and file review, with an opinion addressing those 
issues.

On VA mental health examination in December 2008, the 
examining psychologist reported having reviewed the Veteran's 
claims file.  The examiner noted that the Veteran had 
received a Combat Action Ribbon.  The examiner discussed the 
earlier VA evaluations, and interviewed the Veteran regarding 
his experiences before, during, and after service.  The 
examiner stated that it is equivocal whether the Veteran's 
experiences in service meet criterion A in the DSM-IV for 
diagnosing PTSD.  The examiner expressed that "[t]he trauma 
described is considerably more mild than the vast majority of 
combat traumas."

The examiner found that the Veteran reported symptoms 
consistent with a PTSD diagnosis.  The examiner concluded, 
however, that in the Veteran's case other diagnoses better 
accounted for some of the symptoms.  "The relatively mild 
combat stressors," the examiner stated, "seem insufficient 
to explain the degree of dysfunction in the veteran's life."  
The examiner made two "co-primary" diagnoses: intermittent 
explosive disorder, and personality disorder.  The examiner 
also listed diagnoses of anxiety disorder, major depressive 
disorder, and cannabis abuse.  The examiner went on to state 
that, even if the Veteran were diagnosed with PTSD, "it 
would be possibl[y] less likely than not that the condition 
was attributable to a military trauma."  The examiner noted 
the Veteran's traumatic experiences outside of service, 
including sustaining a gunshot wound prior to service, the 
suicide of his son in 2002, and being displaced by Hurricane 
Katrina in 2005.

Several VA mental health professionals have addressed the 
question as to whether the Veteran has PTSD.  At intake for 
VA mental health treatment, social workers have entered 
diagnoses of PTSD.  Several psychologists who considered in 
detail the Veteran's history and symptoms each concluded that 
the Veteran does not meet the criteria for a diagnosis of 
PTSD.  Treatment and examination records consistently 
indicate, however, that the Veteran has current mental 
disorders, variously diagnosed as major depressive disorder, 
intermittent explosive disorder, anxiety disorder, and 
personality disorder.

The Veteran contends that his current psychiatric disorder is 
related to his experiences in service.  He reports that he 
began to have nightmares during service.  He states that 
since service he has had ongoing problems, particularly 
manifested by anger and violence.  Some mental health 
professionals who have treated or examined the Veteran have 
concluded that his current psychiatric disability was caused 
by events during his service.  Others have indicated that the 
Veteran's service experiences are not solely responsible for 
his current psychiatric disability, but that the service 
experiences at least worsened or partially caused the 
psychiatric disability.  Overall, the professional findings 
and opinions provide at least equivocal support for a 
connection between events and symptoms in service and the 
current disability.  Resolving reasonable doubt in favor of 
the Veteran, the Board grants service connection for the 
current psychiatric disability.

The Board is granting the benefit sought on appeal, service 
connection for acquired psychiatric disability.  Therefore, 
it is not necessary to discuss VA's duties to notify or 
assist the Veteran in substantiating that claim.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).


ORDER

Entitlement to service connection for acquired psychiatric 
disability is granted.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


